1    HOLLEY, DRIGGS, WALCH, FINE,
     PUZEY STEIN & THOMPSON
2    JAMES W. PUZEY, ESQ.
     MICHAEL R. AYERS, ESQ.
3    ANDREA GANDARA, ESQ.
     800 S. Meadows Parkway, Suite 800
4    Reno, Nevada 89521
     Telephone:   775/851-8700
5    Facsimile:   775/851-7681

6    Attorneys for Defendant NAVIENT SOLUTIONS, LLC

7                                                 IN THE UNITED STATES DISTRICT COURT

8                                                             FOR THE DISTRICT OF NEVADA

9    THOMAS A. LARMORE,                                                                                  Case No. 2:18-CV-02349-RFB-VCF

10                                               Plaintiff,                                              STIPULATION AND ORDER
                                                                                                         EXTENDING DEADLINE FOR NAVIENT
11   v.
                                                                                                         SOLUTIONS, LLC TO FILE AN
12   EQUIFAX INFORMATION SERVICES, LLC;                                                                  ANSWER OR OTHERWISE RESPOND
     EXPERIAN INFORMATION SOLUTIONS,                                                                     TO PLAINTIFF’S COMPLAINT
13   INC; TRANSUNION, LLC; NAVIENT
     SOLUTIONS, LLC D/B/A NAVIENT,                                                                                                 (FIRST REQUEST)
14
                                                 Defendants.
15

16                 Plaintiff THOMAS A. LARMORE (“Plaintiff”) and Defendant NAVIENT SOLUTIONS,
17   LLC (“NSL”), by and through their respective counsel, stipulate and agree to extend the deadline
18   from January 3, 2019 to January 25, 2019, for NSL to File an Answer or Otherwise Respond to
19   Plaintiff’s First Amended Complaint (ECF No. 4).
20                 On December 11, 2018, Plaintiff filed his Complaint (ECF No. 1). On December 12, 2018,
21   Plaintiff filed his First Amended Complaint. The claims at issue necessitate additional time for
22   fact-finding. Further, NSL is in the process of acquiring and reviewing all relevant documents so
23   that it can meaningfully respond to the specific allegations contained in Plaintiff’s First Amended
24   Complaint. Moreover, undersigned counsel was just retained by NSL to defend it in this action,
25   and therefore requires additional time to investigate the allegations and claims asserted against
26   NSL; particularly because of the Holidays. Plaintiff has no opposition to NSL’s request for an
27

28

     C:\Users\smatejko\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\HMMETE18\Larmore - Stip to Extend Time for Navient to Answer.docx
1    extensi on unti l January 25, 2019 to fi le an answer or otherwi se respond to Plaintiff’s First

2    Amended Complaint.

3                  This is the first stipulation for extension of time for NSL to respond to Plaintiff’s First

4    Amended Complaint and is being made in good faith and not for purposes of undue delay. No

5    additional requests for extensions are contemplated.

6                  IT IS SO STIPULATED.

7    Dated this 24th day of December 2018.

8                                                                                            HOLLEY, DRIGGS, WALCH, FINE,

9                                                                                            PUZEY STEIN & THOMPSON

10
                                                                                             /s/ Michael R. Ayers
11                                                                                           JAMES W. PUZEY, ESQ.
                                                                                             MICHAEL R. AYERS, ESQ.
12                                                                                           ANDREA GANDARA, ESQ.
                                                                                             800 S. Meadows Parkway, Suite 800
13                                                                                           Reno, Nevada 89521
                                                                                             Attorneys for Defendant
14                                                                                           NAVIENT SOLUTIONS, LLC
15   Dated this 24th day of December 2018.
                                                                                             HAINES & KRIEGER, LLC
16

17                                                                                           /s/ David H. Krieger,
                                                                                             DAVID H. KRIEGER, ESQ.
18                                                                                           8985 S. Eastern Avenue, Suite 350
                                                                                             Henderson, NV 89123
19                                                                                           Attorneys for Plaintiff
20
                                                                                            ORDER
21
                   The Stipulation for Extending Deadline for NSL to file an answer or otherwise respond up
22
     to and including January 25, 2019 is so ORDERED AND ADJUDGED.
23
                   Dated this 4th day of January, 2019.
24

25
                                                                                             ____________________________________
26                                                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                                                                  -2-
     C:\Users\smatejko\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\HMMETE18\Larmore - Stip to Extend Time for Navient to Answer.docx
1                                                                   CERTIFICATE OF SERVICE

2                  I hereby certify that on the 24th day of December, 2018, I served a copy of the foregoing

3    STIPULATION AND ORDER EXTENDING DEADLINE FOR NAVIENT SOLUTIONS,

4    LLC TO FILE AN ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S FIRST

5    AMENDED COMPLAINT upon the party below via electronic service through the United States

6    District Court for the District of Nevada’s ECF system:

7
     David H. Krieger, Esq.
8    HAINES & KLRIEGER, LLC
     8985 S. Eastern Avenue, Suite 350
9
     Henderson, NV 89123
10   Attorney for Plaintiff

11

12                                                                                           By: /s/ SUSAN M. MATEJKO
                                                                                             An Employee of Holley Driggs Walch Fine
13
                                                                                             Puzey Stein & Thompson
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                  -3-
     C:\Users\smatejko\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\HMMETE18\Larmore - Stip to Extend Time for Navient to Answer.docx
